                                            Case 3:20-cv-00141-JCS Document 21 Filed 04/20/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6       DANIEL LUCAS,                                    Case No. 20-cv-00141-JCS
                                                        Plaintiff,
                                   7
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         OPPOSITION BRIEF SHOULD NOT
                                   8
                                                                                            BE STRICKEN
                                   9       INTERNATIONAL BUSINESS
                                           MACHINES CORPORATION,                            Re: Dkt. No. 20
                                  10                    Defendant.
                                  11
                                  12          Defendant International Business Machines Corporation (“IBM”) moved to dismiss
Northern District of California
 United States District Court




                                  13   Plaintiff Daniel Lucas’s complaint on March 20, 2020. See Mot. (dkt. 12). Under Civil Local

                                  14   Rule 7-3(a), Lucas’s opposition brief was due no later than April 3, 2020, fourteen days after

                                  15   IBM’s motion was filed.1 Lucas did not file an opposition by that date, and IBM did not file a

                                  16   reply by April 10, 2020. See Civ. L.R. 7-3(c) (“The reply to an opposition must be filed and

                                  17   served not more than 7 days after the opposition was due.”). On Saturday, April 18, 2020, Lucas

                                  18   filed an opposition brief, without addressing his failure to meet the deadline to do so. Lucas is

                                  19   therefore ORDERED TO SHOW CAUSE why his opposition brief and accompanying declaration

                                  20   should not be stricken as untimely, by filing a response to this order no later than April 22, 2020.

                                  21          If Lucas shows good cause for his untimely filing and the Court allows the opposition brief

                                  22   to stand, IBM will be permitted to file a reply no later than April 27, 2020.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 20, 2020                            ______________________________________
                                                                                        JOSEPH C. SPERO
                                  25                                                    Chief Magistrate Judge

                                  26
                                  27   1
                                         The Clerk’s Notice filed March 23, 2020 continuing the hearing date for IBM’s motion did not
                                  28   alter the briefing schedule. See dkt. 14 (“Regardless of whether the Court reschedules the hearing
                                       date, all opposition and reply papers shall be timely filed pursuant to Civil L.R. 7-7(d).”).
